UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-09293 Pre-Paid Legal Services, Inc. (Exact name of registrant as specified in its charter) One Pre-Paid Way Ada, Oklahoma 74820 (580) 436-1234 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $.01 per share Preferred Stock, par value $1.00 per share Special Preferred Stock, par value $1.00 per share (Title of each class of securities covered by this Form) [N/A] (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 1 Pursuant to the requirements of the Securities Exchange Act of 1934, Pre-Paid Legal Services, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. PRE-PAID LEGAL SERVICES, INC. Date: July 11, 2011 By: /s/ Kathleen S. Pinson Name: Kathleen S. Pinson Title: Secretary
